In an action for goods sold and delivered, order denying plaintiff’s motion for a bill of particulars as to certain items of defendant’s defenses and counterclaims modified so as to direct such bill of particulars as to items 9, 16, 17, 18 and 19, specified in plaintiff’s notice of motion. As so modified, the order is affirmed, in so far as appealed from, with ten dollars costs and disbursements to appellant; the bill of particulars to be served within ten days from the entry of the order herein. In our opinion, these items were proper subjects for a bill of particulars, [and plaintiff’s motion as to them should have been granted. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.